Title: To Thomas Jefferson from the Captains of American Ships at L’Orient, 19 April 1786
From: Captains of American Ships
To: Jefferson, Thomas



Sir
L’Orient 19th. April 1786

We humbly beg Leave to inform your Excellency that in Pursuance to the Orders we have recieved from the several Owners of our Ships in America named hereafter; we proceeded with our Cargoes of Tobacco to this Port, in order to sell them to the Farmers General of France, being in Expectation we should enjoy the Price and Conditions which have been granted by the said Farmers to Mr. Robert Morris of Philadelphia, for a certain Quantity of Tobacco to be delivered in France at the fixed Price of 36₶ p. Cwt, deducting only the real Tare of the Hogsheads. Our Cargoes have been landed and stored by our Correspondents, but upon their Demand of enjoying the same Price and Conditions granted to Mr. Morris, they have been offered by the Farmers only 33₶ p. Cwt. for the best Quality of Virginia Tobacco, and
  31₶ for best Maryland Tobacco, the lower sort of Tobacco to be paid in that Proportion, and that we should besides allow 15 p. Ct. Tare, which makes about 5 p. Ct. more than the real Tare of the Hogsheads. These Conditions offer too great a Loss that we cannot subscribe to them, and our Cargoes remain unsold, without our knowing when or to what Price they shall be disposed of. We therefore humbly beg your Excellency to represent the Matter to the Ministers of his Majesty, the Count de Vergennes and Mr. de Castries, in order to prevent such unjust proceedings from the Farmers, tending to annihilate our Trade with France. We are determined to wait here for the Answer of your Excellency which we beg to have as soon as possible, as it shall justify our Conduct to the concerned in our Cargoes, if we should be obliged to depart without seeing them sold, nor even knowing the Price and Conditions at which they will sell after our Departure, that Uncertainty is very disagreeable as we are forced by it to pay Interest for the Money advanced by our Correspondents for our return Cargoes, pay Store rent and other Expences, and leave Part of the Value of our Goods till after Sales.
We depend upon your Excellency to support our just Claim, and make the necessary Representations to that Purpose.
We beg leave to subscribe ourselves with the utmost Respect, Your most obedient humble Servants,

Alexr. Cain, Commander & Owner of the Ship the Marquis de la fayette laden with 400 Hhds. of Tobacco, belonging to Philadelphia.
Nichos. Gardner, Commander of the Ship Leda 100 Hhds. Tobacco, belonging to Boston.
Saml. Bunker, Capt. of the Brig. Brilliant laden with 120 Hhds. of Tobacco., belonging to Nicholas Lingan, Baltimore.
Jesse James, of the Brigne. Minerva with 200 hhds. Tobo., belonging to Messrs. Crocketts & Harriss, Baltimore, Maryland.
Presd. Sisson, of the Ship Congress with 421 Hhds. Tobo. belonging to Messrs. Blair, McClenachan & P. Moore, Philadelphia.

